The Honorable Bob McGinnis State Representative 81 Highway 316 Marianna, Arkansas 72360
Dear Representative McGinnis:
This official Attorney General opinion is rendered in response to a question you have raised concerning the remuneration of elected city officials. You have asked:
Is it legal for a city council to quit paying an elected city official?
It is my opinion that it is not legal for a city council to quit paying an elected city official during that official's term in office.
This question is specifically addressed by the provisions of A.C.A. §14-42-113, which applies to all municipalities. That statute states:
14-42-113. Salaries of officials.
  The salaries of officials of cities of the first and second class and incorporated towns may be increased, but not decreased, during the term for which the officials have been elected or appointed.
A.C.A. § 13-42-113.
On the basis of the above-quoted unambiguous provision, I must conclude that a city council may not quit paying an elected city official during that official's term in office.
The foregoing opinion, which I hereby approve, was prepared by Assistant Attorney General Suzanne Antley.
Sincerely,
WINSTON BRYANT Attorney General
WB:SBA/cyh